1 Our job is to be the best Fourth Quarter and Full Year 2010 Earnings 2 This presentation contains “forward-looking statements” within the meaning of the federal securities laws. These statements reflect management’s current views with respect to future events and are subject to risk and uncertainties. We note that a variety of factors and uncertainties could cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs, contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; the accuracy of certain judgments and estimates concerning the integration of acquired operations and other factors, many of which are beyond our control. Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this presentation to reflect the occurrence of events after the date of this presentation. This presentation includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included on our website, www.templeinland.com. 3 2010 Consolidated Results Net income per diluted share Special items Net income per diluted share excluding special items •8.2% ROI in 2010 up from 7.0% in 2009 $ 1.89 (0.62) (1.19) $ 0.90 $ 0.70 4 Corrugated Packaging Segment Revenues $ 3,001 $ 3,190 Costs and expenses Segment operating income $ 225 ($ in Millions) •Record 16.5% ROI in 2009 and 2010 •Fifth consecutive year of above cost of capital returns 5 Corrugated Packaging Segment Earnings 6 Box Plant Transformation •Drive Low Cost and Increase Asset Utilization –Fewer Plants –Fewer Machines –Fewer People •Improve Mix & Margins C U L T U R E Lower cost and higher margins 7 Box Plant Transformation I •EBIT (Lower Costs) $80MM/Year –Fewer Plants 4 –Fewer Machines 88 –Fewer Positions1,157 •Investment $174MM •ROI 46% Complete Box Plant Transformation I lowered costs by $10 million in 2010 8 Box Plant Transformation II •EBIT (Lower Costs)$100MM/Year –Fewer Plants 12 –Fewer Machines 65 –Fewer Positions 900 •Investment $250MM •ROI 40% Box Plant Transformation II lowered costs by $10 million in 2010 9 Box Plant Transformation Box Plant Transformation will reduce cost by $180 million 67 51 2006Pro-Forma Year-end 2013 (24%) (44%) (26%) 10 Corrugated Packaging Comparative Peer Group Returns(ROA) 10 Notes:(1)EBIT excludes special items - For TIN and IP as reported by segment; for PCA, Gross Profit-selling and administrative expenses; for SSCC, for containerboard, corrugated containers and reclamation operations (2)Adjustments to EBIT - For SSCC, beginning in 2007, working capital interest was no longer charged to operations.
